Case 1:19-mj-01756-JHR Document1 Filed 06/24/19 Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint UNITED SILED

UE fyi ~
UNITED STATES DISTRICT COURT RQUE, News,
for the YUN 84 ong

 

District of New Mexico

 

 

 

MITCH
E
United States of America ) a A, ELFERS
Vv. ) LE K
. . Case No. -
Destiney K. Wilkerson ) IG ,
) m) [SY
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 1, 2018 in the county of Rio Arriba in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 841(a)(1), (b)(1)(B) Possession with the Intent to Distribute 5 Grams and More of
Methamphetamine;
18 U.S.C. § 922(g) Felon in Possession of a Firearm;
18 U.S.C. § 924(c) Possession of a Firearm in Furtherance of a Drug Trafficking Crime; and
18 U.S.C § 924(k) Possession of a Firearm with an Obliterated Serial Number.

This criminal complaint is based on these facts:

contained in the attached affidavit.

a Continued on the attached sheet.

Yi pr

L ( J Complainant’ 's signature
Kyle Marcum, FBI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: June 21 ZO 1

 

7 Judge’s signature /

City and state: Albuquerque, New Mexico Jerry H. Ritter, United States Magistrate Judge

 

Printed name and title

 

iEXICQ

 
 

Case 1:19-mj-01756-JHR Document1 Filed 06/24/19 Page 2 of 6

AFFIDAVIT

I, Kyle Marcum, Special Agent of the Federal Bureau of Investigation (FBI), United

States Department of Justice, having been duly sworn, state:

Introduction

1. I am a Special Agent (“SA”) of the FBI, and have been since January 2017. I am
currently assigned to the Albuquerque Division, Santa Fe Resident Agency. During my
employment with FBI, I have conducted numerous investigations for suspected violations of
federal law, including participation in other narcotics investigations. I have received training in
how to conduct complex investigations and I have participated in the execution of arrest and
search warrants involving narcotics violations in the past.

2. The information set forth in this affidavit was derived from my own investigation
and/or communicated to me by other employees of the FBI, members of New Mexico State
Police (“NMSP”), other law enforcement agencies, and from records and documents that I, and
others, have reviewed. Since this affidavit is being submitted for the limited purpose of securing
an arrest warrant on a complaint, I have not included each and every fact known to me concerning
this investigation. I have set forth only the facts that I believe are necessary to demonstrate
probable cause for the issuance of the requested arrest warrant.

Probable Cause
3. On November 1, 2018, the Honorable Jerry H. Ritter, United States Magistrate
Judge, issued a federal search warrant for a recreational vehicle (RV) in which Destiny
Wilkerson and her boyfriend lived. The search warrant authorized agents to search for drugs

and other drug trafficking-related evidence. The trailer was located at Vis Del Vella Road, in
Case 1:19-mj-01756-JHR Document1 Filed 06/24/19 Page 3 of 6

Rio Arriba County, New Mexico.

4. On November 1, 2018, agents executed the search warrant on the residence.
During the execution of the search warrant officers from the New Mexico State Police
(NMSP) observed Wilkerson driving a silver 2008 Nissan Altima, bearing New Mexico
license plate AGBG96, away from the location that was the subject of the search warrant.
The license plate AGBG96 was searched in the New Mexico Motor Vehicle Department
database and was registered to Jonathan Cordova, a known associate of Wilkerson. Officers
from the NMSP initiated a traffic stop on Wilkerson as they knew that she had an outstanding
warrant for parole violation at that time. There were three other occupants in the car when the
vehicle was stopped. The traffic stop occurred in Rio Arriba County in the District of New
Mexico.

5. Officers placed Wilkerson under arrest on the outstanding warrant and she was
searched incident to her arrest. On her person the following the items were found by officers
of the NMSP:

a. A white baggie containing a crystal like substance that weighed approximately
21.5 gross grams including packaging. The substance was submitted to the Drug
Enforcement Administration’s South Central Laboratory which concluded the net
weight of the substance was 13.826 grams, the substance was methamphetamine,
the methamphetamine purity was 94% (+/- 4%) and that the amount of pure
methamphetamine was 12.996 grams.

b. A .32 caliber handgun concealed in her bra with one round loaded into the

chamber.

6. Following Wilkerson’s arrest, I interviewed her on November 1, 2018. Wilkerson

 

 
Case 1:19-mj-01756-JHR Document1 Filed 06/24/19 Page 4 of 6

admitted to possessing the firearm on her person and stated that a friend had given her the
gun. Wilkerson admitted to having an “8 ball” in her bra while arrested. Wilkerson also
admitted to selling and using methamphetamine and to previously buying up to a half of
pound of methamphetamine. During the course of the interview Wilkerson also stated that
she owned a “Yukon Denali”.

7. During the course of Wilkerson’s arrest on November 1, 2018 the silver 2008
Nissan Altima she was driving was seized by the Rio Arriba Sheriffs Office. The doors were
sealed with evidence tape and the vehicle was transported to the secure storage lot of the Rio
Arriba County Sheriff’s Office located at 1122 Industrial Park Road, Espanola, New Mexico,
87532.

8. On November 13, 2018 a vehicle inventory was completed of the Nissan Altima
by myself and agents from Region 3. The evidence tape placed on the door was still intact
and the vehicle remained in the secured storage lot since it had been seized on November 1,
2018. The following items were discovered in the 2008 Nissan Altima during the vehicle
inventory:

a. A temporary driver’s license from the State of New Mexico belonging to Destiney
Wilkerson found inside a hip-pack that was on the floor of the front passenger area;

b. A digital scale with suspected drug residue on it found inside the same hip-pack;

c. Aclear plastic baggie containing a clear crystal substance with another clear
plastic baggie inside of it with a seizure weight of 24.5 grams and found inside the
same hip-pack. The substance was submitted to the Drug Enforcement
Administration’s South Central Laboratory which concluded the net weight of the

substance was 20.275 grams, the substance was methamphetamine, the
 

Case 1:19-mj-01756-JHR Document1 Filed 06/24/19 Page 5 of 6

methamphetamine purity was 100% (+/- 4%) and that the amount of pure
methamphetamine was 20.275 grams.

9. Based on my training and experience, the amount of drugs recovered from the
Nissan Altima and from Wilkerson’s person is consistent with a distribution quantity instead
of personal use. This is corroborated by the digital scale with drug residence also located in
the vehicle, which is commonly used to weigh drugs before distribution.

10. During the execution of the search warrant on November 1, 2018, a white 2002
GMC Yukon with New Mexico license plate number 258-SYJ was parked near the RV that
was the subject of the search warrant. Open source information indicated the vehicle was
registered to Wilkerson and law enforcement officers from Region 3 also knew the vehicle to
belong to Wilkerson. The GMC Yukon was seized and the doors were sealed with evidence
tape. The vehicle was transported to the secure storage lot of the New Mexico State Police
District 7 office located at 1410 North Paseo De Onate, Espanola, New Mexico, 87532. An
inventory search of the 2002 GMC Yukon was conducted on November 13, 2018 by myself
and agents from Region 3. The evidence tape placed on the door was still intact and the
vehicle remained in the secured storage lot since it had been seized on November 1, 2018.
During the course of the vehicle inventory a .22 caliber rifle was discovered in the back of the
GMC Yukon. The rifle’s serial number had been obliterated and the butt stock had been
sawed off.

11. Based on the information set forth in this affidavit, | submit that there is probable

cause to believe that Destiney Wilkerson did unlawfully commit the following felony offenses:

a. 21 U.S.C. § 841(a)(1), (b)(1)(B), Possession with the Intent to Distribute 5

Grams and More of Methamphetamine;

 

 
Case 1:19-mj-01756-JHR Document1 Filed 06/24/19 Page 6 of 6

b. 18 U.S.C. § 922(g), Felon in Possession of a Firearm;

c. 18 U.S.C. § 924(c), Possession of a Firearm in Furtherance of a Drug

Trafficking Crime; and

d. 18 U.S.C § 924(k) Possession of a Firearm with an Obliterated Serial

Number.

I swear that this information is true and correct to the best of my knowledge.

te é
&YLE MARCUM
Special Agent

 

Federal Bureau of Investigation

Subscribed and sworn to before me this BAY tay of June, 2019.

  

 

UNITEDSTATES MAGISTRATE JUDG

Albuquerque, New Mexico
